Pound, C.,
concurring.
I concur in the opinion of my Brother Oldham. In ad*31dition one further remark might be made. It was argued that an appropriation must be certain in amount, and we were cited to the definition in State v. Wallichs, 12 Nebr., 407. But it seems to me we may well apply the maxim that -that is certain which may be rendered certain. The. constitution requires a specific appropriation made by law. In section 8, article 6, of the constitution, and section 17, chapter 19, Compthed Statutes, enacted pursuant thereto, we have such appropriation, within the purview^ of that phrase. The constitutional provision contemplates and expressly refers to such a general law fixing the exact sum. I can see no reason for not construing them together, and a reference to the statute, which the constitution plainly invites us to malte, removes all uncertainty.
By the Court: For the reasons stated in .the foregoing opinion, the judgment of the district court is
Affirmed.